Citation Nr: 0913452	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right radial head injury.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to April 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which, in pertinent part, denied 
entitlement to service connection for residuals of a right 
radial head injury and found that new and material evidence 
had not been submitted to reopen the claim for entitlement to 
service connection for a right wrist disability.  

The claim for entitlement to service connection for residuals 
of an injury to the right radial head was denied in an 
unappealed January 1997 rating decision.  In the January 2006 
rating decision on appeal, the RO considered the claim on the 
merits without considering whether new and material evidence 
had been submitted. The Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Jackson v. Principi, 265 
Fed. Cir. 1366 (Fed. Cir. 2001).

The issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for residuals of a right radial head injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for a right wrist disability was denied in a February 1998 
rating decision; the Veteran initiated an appeal with respect 
to the denial of his claim, but the appeal was not perfected.

2.  The evidence received since the February 1998 decision 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for a right wrist disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
the claim for service connection for a right wrist 
disability, further assistance is unnecessary to aid the 
Veteran in substantiating his claim to reopen.  


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The Veteran was denied entitlement to service connection for 
a right wrist disability in a February 1998 unappealed rating 
decision.  The RO determined that the evidence did not 
establish a relationship between the Veteran's right wrist 
condition and his in-service excision of the right radial 
head.  

Although the Veteran submitted a timely notice of 
disagreement, he did not submit a substantive appeal in 
response to the statement of the case.  The RO, therefore, 
closed the appeal and the decision became final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); Bradley v. Peake, 22 Vet. App. 280 
(2008); 38 C.F.R. §§ 19.32, 20.1103 (2008).

The subsequently received evidence includes a November 1999 
VA examination report diagnosing chronic right wrist 
complaints that may be secondary to an old fracture of the 
radial head and removal during active duty.  This evidence of 
a link between the Veteran's in-service surgery and his 
current right wrist disability is clearly new and material 
and reopening of the claim is in order. 


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for a right 
wrist disability is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for finding a possible link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The record shows surgery on the right elbow during service, a 
current diagnosis of chronic right wrist sprain, and the 
opinion of the VA examiner in November 1999 that current 
right wrist symptoms "may" be related to the in-service 
surgery.

The Veteran's most recent VA examination was conducted in 
December 2005.  After reviewing the "records" the examiner 
found that there was no evidence linking the current chronic 
right wrist sprain and service.  It is not clear whether the 
examiner had access to the claims folder and the reports of 
other examinations conducted on the same date indicate that 
the claims folder was not available.  

The examiner did not report consideration of the 1999 
examination and opinion.  The 2005 examiner reported that 
there was no evidence that the wrist disability was related 
to service.  He concluded that the Veteran's wrist condition 
was secondary to his right elbow injury as a child.  He 
elaborated, however, that "the service is not an aggravation 
it [current wrist and elbow disability] was just a matter of 
time with daily usage."

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  The 2005 examination does not meet this 
standard.  The 1999 VA examination is also inadequate because 
there is no indication that the claims folder was reviewed, 
it is not clear whether an underlying right wrist disability 
was found, and the opinion is equivocal and without a 
rationale.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

The Veteran contends that service connection is warranted for 
residuals of surgery performed on his right radial head 
during active duty service.  In an unappealed January 1997 
rating decision, the RO denied service connection for 
entitlement to service connection for residuals of a right 
radial head injury.  As this rating decision became final, 
new and material evidence is necessary to reopen to the 
claim.

Although the RO considered the current claim without 
considering the finality of the 1997 decision; the Board is 
required to consider whether new and material evidence has 
been submitted to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

VCAA notice in a new and material evidence claim must (1) 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the application to reopen the claim for 
entitlement to service connection for residuals of a right 
radial head injury, the Veteran has not received the notice 
required by Kent.  The Board notes that the Veteran was 
provided a VCAA letter in July 2005 that notified him of the 
evidence necessary to substantiate a claim for entitlement to 
service connection, but the letter did not provide the 
definitions of new and material evidence, or the bases for 
the prior denial of his claim, specifically that the RO found 
that the record contained inadequate evidence to show that 
his pre-existing right radial head disability was aggravated 
as a result of active duty service.  The July 2005 letter 
therefore did not comply with the notice required by Kent.

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) for the following action:

1.  With regard to the request to reopen 
the claim for service connection for 
residuals of a right radial head injury, 
the Veteran should be provided the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice should tell him what elements 
of a successful claim were found to be 
lacking in the January 1997 denial of 
that claim and describe what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient 
in the previous denial.

2.  The Veteran should be afforded a VA 
examination to determine whether any 
current right wrist disability was caused 
or aggravated by surgery during service 
or is otherwise the result of a disease 
or injury in service.  The examiner 
should review the claims folder and note 
such review in the examination report.  
The examiner should note findings on the 
VA examination in November 1999.  

The examiner should provide an opinion 
with a rationale as to whether it is at 
least as likely as not (50 percent 
probability or more) that a current right 
wrist disability was caused or aggravated 
by surgery performed on the right elbow 
during service, or is otherwise related 
to service.

The examiner is advised that the Veteran 
is competent to report symptoms and 
history and that his history must be 
taken into account when rendering 
opinions.

3.  If any benefit sought on appeal is 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the claims folder is returned 
to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


